Register v KNW Apts., LLC (2016 NY Slip Op 01561)





Register v KNW Apts., LLC


2016 NY Slip Op 01561


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


390 302904/12

[*1]James L. Register, Plaintiff-Appellant,
vKNW Apartments, LLC, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellant.
Smith Mazure Director Wilkins, Young & Yagerman, P.C., New York (Louise M. Cherkis of counsel), for respondents.

Judgment, Supreme Court, Bronx County (Faviola Soto, J.), entered May 19, 2015, sua sponte dismissing plaintiff's complaint against defendants KNW Apartments, LLC and Urban American Management, LLC, unanimously reversed, on the law, without costs, the complaint reinstated, and the matter remitted to Supreme Court, Bronx County, for further proceedings.
During a conference between counsel and the trial court, the trial court improvidently exercised its discretion in dismissing plaintiff's case, given that plaintiff's counsel had not violated any court order and had not received any warning that his conduct might lead to dismissal. Sua sponte dismissal of a proceeding is warranted only where the record presents "extraordinary circumstances" (Thornton v New York City Bd./Dept. of Educ., 125 AD3d 444, 445 [1st Dept 2015]). Such circumstances were not present here, where plaintiff's counsel was merely attempting, during jury selection, to preserve his objections for appeal.
We have considered all other claims and find them to be unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK